DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 11/09/2020.
Claims 1, 2, 4, 6-10, 13-17, 19 and 20 have been amended. Thus, claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 2 and 14-20 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

	Claim 2 recites, “wherein the seeker model replaces a captive AIM-9 on the physical vehicle comprises an aircraft”; Claim 14 recites, “A method of training for replacing a captive AIM-9 missile targeting in a live, virtual, constructive training system . . .  a tracking of an AIM-9 missile from the physical vehicle to a virtual target in the simulation training environment”; and claim 19 recites, “A method of simulating targets and replacing a heat-seeking air-to-air inert missile targeting for a physical aircraft . . .  a tracking by a heat-seeking air-to-air missile from the physical aircraft to the target in the virtual environment”.
	Accordingly, each of the above claims is reciting a negative limitation since each claim is attempting to exclude a structural and/or a functional element(s) that the claimed invention does not involve. For instance, the claims are attempting to replace  a captive AIM-9 missile or a heat-seeking air-to-air inert missile, which the original invention does not have. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). 
Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
	In the instant case, the original disclosure have at least one embodiment directed to a simulation system that simulates infrared seeker. However, the original disclosure does not have any alternative embodiment directed to an implementation that involves (i) a captive AIM-9 missile, or (ii) a heat-seeking air-to-air inert missile. In fact, the original disclosure positively indicates that AIM-9 (CATM) may not be necessary for weapons training in LVC exercise (see ¶[0028] to ¶[0030] of the specification). 
Thus, Applicant does not appear to have any basis for a system/method that replaces (i) a captive AIM-9 missile, or (ii) a heat-seeking air-to-air inert missile. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-13 and 20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “determine . . . an interference of a virtual representation of the real atmospheric obscuration on a tracking by the infrared seeking missile from the physical vehicle”; however, the term “the infrared seeking missile” lacks sufficient antecedent basis.  
	It is further unclear whether the term, “the simulation training environment comprises a representation the physical vehicle” (line 16), was intended to mean -- the simulation training environment comprises a representation of the physical vehicle --. 
	In addition, claim 2 recites, “wherein the seeker model replaces a captive AIM-9 on the physical vehicle comprises an aircraft”; however, it is unclear what is implied according to the above limitation. Considering its current form, the claim appears to imply that the seeker model, which replaces a captive AIM-9 on the physical vehicle, comprises an aircraft. Consequently, claim 2 is ambiguous.   

determining . . . whether the infrared seeking missile connected to the physical aircraft has a firing solution on the virtual target; and
responsive to a firing solution on the virtual target for the infrared seeking missile connected to the physical aircraft, simulating launch of the missile”.
	However, the above limitation appears to contradict claim 19. It is worth noting that claim 20 is dependent on claim 19; and claim 19 appears to require the replacement of the heat-seeking air-to-air missile.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Livneh 2014/0322674 in views of Suddreth 2010/0113149.
Livneh teaches the following claimed limitations: a training system for missile targeting in a live, virtual, constructive training system, such that the  live, virtual, constructive training system comprises: a sensor system that comprises a visual sensor connected to a physical vehicle and configured to obtain real atmospheric obscuration data of a real atmospheric obscuration ([0024], [0026], [0032]; [0039], [0054], [0092]: e.g. a system for training an operator of a vehicle, including a pilot operating an aircraft; wherein the system involves a training environment that combines real and virtual entities; and wherein the system involves a physical aircraft—such as McDonnell Douglas F-15 Eagle—that incorporates a seeker model; such as a module/algorithm that simulates the functions of a weapons pod, wherein the weapons pod comprises a visual sensor—such as IR camera/sensor—that detects one or more real atmospheric obscuration [clouds, rain, etc.]) and provide the real atmospheric obscuration data to a seeker model missile targeting a virtual target and comprises an obscuration function in communication with a data processing system comprising a processor and a tangible memory ([0037] to [0039], [0054], [0094]: e.g. the system already implements one or more processors that communicate with one or more modules of the aircraft, including the module simulating the weapons pod; and thereby the system generates various training scenarios, such as: a scenario where the weapons pod acquires—via the IR sensor—a real ground target(s), and wherein a virtual target(s) is also incorporated to the output of the weapons pod, and thereby the system displays real and virtual targets; a scenario involving cloud interference [i.e. real atmospheric obscuration], such as a cloud in the line-of-sight of the IR sensor, thereby degrading the visibility of an entity/target, etc.), the data processing system configured to: receive the real atmospheric obscuration data; and determine, based on the real atmospheric obscuration data, an interference of a virtual representation of the real atmospheric e.g. as already pointed out above, the system displays one or more relevant scenarios based on sensor data gathered regarding the real atmospheric obscuration—such as cloud—. For instance, the system receives, via the camera on the weapons pod, Forward Looking Infra-Red (FLIR) image of a real ground target; and thereby generates a simulated FLIR image that includes the real target and a virtual target; and wherein—based on data gathered regarding the real atmospheric condition(s)—the above scenario is further updated; such as: displaying a scenario where the target(s) is visible; displaying a scenario where the target(s) is hidden—not visible—due to the cloud [i.e. an interference of a virtual representation of the real atmospheric obscuration]; simulating a distortion relating to a real and/or virtual target(s) due to weather conditions, etc. Furthermore, given the type of aircraft implied—i.e. F-15 Eagle—it is understood that the system generates a representation of the aircraft and the virtual representation of the real atmospheric obscuration).
Livneh does not explicitly describe the use of a depth map generated by a depth sensing visual sensor.
However, Suddreth already teaches a physical aircraft that implements a sensor system, and wherein the sensor system comprises various types of sensors, including LIDAR devices, etc., and thereby the system provides the pilot with various detected conditions during flight ([0015] to [0018], [0024], [0026]).      
It is understood that LIDAR is a depth sensor since it detects, for example, the depth of cloud, etc.
Livneh in view of Suddreth; for example, by incorporating one or more additional sensing devices (e.g. a LIDAR sensor), wherein the system further utilizes data from such sensor(s) for determining the effects of one or more conditions; such as the effect of dense cloud and/or rain on the visibility of a target, etc., in order to provide the pilot with a more precise data regarding the potential to track or miss the target, so that the pilot would take one or more appropriate measures to increase his/her chance of success.  
Livneh in view of Suddreth teaches the claimed limitations as discussed above. Livneh further teaches: 
Regarding claim 2, wherein the seeker model replaces a captive AIM-9 on the physical vehicle comprises an aircraft ([0054], [0056]: e.g. Livneh does not necessarily  indicate that the module/algorithm, which is simulating the functions of the weapons pod, is specific merely to a captive AIM-9; and therefore, the seeker model is considered to replace a captive AIM-9),
Regarding claim 3, wherein the data processing system is further configured to determine whether the real atmospheric obscuration comprises at least one of direct sunlight, a cloud, smoke, or precipitation ([0039], [0092]: e.g. the aircraft already determines, via one or more of its onboard sensors, one or more real atmospheric obscurations; such as cloud, sunlight, etc.), 
Regarding claim 4, wherein the data processing system is further configured to, based on the real obscuration atmospheric data, pass target information about the virtual target to the simulation training environment for use as ownship information, e.g. based on sensor data gathered via one or more of the sensors on the aircraft, including data regarding atmospheric conditions involving clouds or rain, etc., the system determines position data relating to each of the aircraft, the real and/or virtual target, the clouds, etc., and thereby the system generates a relevant scenario—such as displaying the target(s) that is visible, etc. It is further understood that such aircraft, including F-15 Eagle, utilizes various devices, including a GPS; and wherein the system specifies the position of each entity based on its respective coordinate—such as: coordinate of the aircraft, coordinate of the target, coordinate of the cloud, etc. Although not needed, see US 2003/0033059, [0026] and [0031], as an example),
Regarding claim 5, wherein the data processing system is an onboard computer on the physical vehicle or is a computer attached to an exterior of the physical vehicle (: [0034], [0037]: e.g. the system implements at least an onboard computer on the aircraft for generating various training scenarios),
Regarding claim 6, the training system further comprising at least one of a real target, or a constructive target ([0026], [0054], [0055]: e.g. one or more targets are already incorporated; such as: a real target, a virtual target, a combination of a real target and a virtual target, etc.),
Regarding claim 7, wherein the physical sensor system comprises an infrared camera ([0054]: e.g. the aircraft already comprises an infrared camera).
Regarding claim 8, Livneh in view of Suddreth teaches the claimed limitations as discussed above
the sensor system comprises an optical wavelength camera”, Suddreth already teaches that the sensor system further comprises an optical wavelength camera; and thereby the system provides the pilot with data regarding various detected parameters during flight ([0015] to [0018], [0024], [0026]).      
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Livneh in view of Suddreth; for example, by incorporating one or more additional sensing devices for detecting one or more relevant parameters during flight (e.g. an optical wavelength sensor(s), etc.), in order to provide the pilot with additional sensor data regarding the relative and/or actual orientation of one or more targets during one or more flight conditions, etc., so that the pilot would be familiar with analyzing and interpreting data received via various types of sensing devices; and thereby further improving the skills of the pilot.   
Regarding claim 9, Livneh in view of Suddreth teaches the claimed limitations as discussed above.
The limitation, “wherein the sensor system comprises a light detection and ranging (LIDAR) system”, is already addressed above according to the modification discussed with respect to claim 1. 
Regarding claim 10, Livneh in view of Suddreth teaches the claimed limitations as discussed above. 
Livneh already teaches that the sensor system comprises an infrared camera (see [0054]: e.g. the aircraft already comprises various sensors, including an infrared camera).
Suddreth further teaches that the sensor system comprises both infrared camera and an optical wavelength camera ([0015] to [0018], [0024], [0026]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Livneh in view of Suddreth; for example, by incorporating one or more additional sensing devices for detecting one or more relevant parameters during flight (e.g. an optical wavelength sensor(s), etc.), in order to provide the pilot with additional sensor data regarding the relative and/or actual orientation of one or more targets during one or more flight conditions, etc., so that the pilot would be familiar with analyzing and interpreting data received via various types of sensing devices; and thereby further improving the skills of the pilot.   
Livneh in view of Suddreth teaches the claimed limitations as discussed above. Livneh further teaches:  
Regarding claim 11, a wireless communication receiver configured to receive weather information pertinent to a location in which the physical vehicle is operating, and to provide the weather information to the simulation training environment as part of the real atmospheric obscuration data ([0039], [0040], [0092]: e.g. the system already receives various environmental data, including weather conditions, from various sources, including meteorological stations, etc., and thereby the system updates the training scenario accordingly. The above indicates that the system already implements a wireless communication receiver configured to receive weather information pertinent to a location in which the physical vehicle is operating, and thereby provides the weather information to the simulation training environment as part of the real atmospheric obscuration data),  
e.g. the system detects data relating to various real atmospheric conditions, including position of the sun, position of clouds, etc. Accordingly, the real atmospheric obscuration data comprises a combination of at least two of: a heat source, a cloud, etc.), 
Regarding claim 13, wherein the real atmospheric obscuration data comprises a combination of direct sunlight and one of: a cloud, smoke, oil vapor, and precipitation ([0032], [0039], [0092]: e.g. the system detects data relating to various real atmospheric conditions, including position of the sun, position of clouds, etc. Accordingly, the real atmospheric obscuration data comprises a combination of direct sunlight and a cloud, etc. Moreover, it is typical for a real aircraft—such as F-15 Eagle—to detect data regarding such atmospheric conditions). 
Regarding claim 14, a method of replacing a captive AIM-9 missile in a live, virtual, constructive training system missile targeting, the method comprising: obtaining real atmospheric obscuration data of a real atmospheric obscuration using a physical sensor system comprising a visual sensor connected to a physical vehicle; receiving, at a tangible data processing system, the real atmospheric obscuration data ([0030] to [0034], [0039], [0054], [0092]: e.g. a system for training an operator of a vehicle, including a pilot operating an aircraft, wherein the system involves a training environment that combines real and virtual entities. The system already involves a physical aircraft—such as McDonnell Douglas F-15 Eagle—that incorporates a physical sensor system for detecting one or more atmospheric conditions; and wherein the system incorporates a module/algorithm for simulating the functions of a weapons pod, which comprises IR camera/sensor for detecting a real atmospheric obscuration, such as clouds. Livneh  does not necessarily indicate that the above arrangement is limited merely to a captive AIM-9 missile; and therefore, it is considered to replace a captive AIM-9); generating, by the tangible data processing system, a simulation training environment including at least a representation of the physical vehicle and a virtual representation of the real atmospheric obscuration ([0037] to [0039], [0068]: e.g. the system already implements one or more processors and modules for constructing one or more training scenarios—such as scenarios involving a combination of live entities and virtual entities. Furthermore, given the type of aircraft implied—i.e. F-15 Eagle—it is understood that the system displays a representation of the aircraft and a virtual representation of the real atmospheric obscuration); and determining, by the tangible data processing system using the live, virtual, constructive system comprising a seeker model replacing the captive AIM-9 missile, an obscuration function, and the real atmospheric obscuration data, an interference of the virtual representation of the real atmospheric obscuration on a tracking of an AIM-9 missile from the physical vehicle to a virtual target in the simulation training environment ([0039], [0054] to [0056], [0086], [0092], [0094]: e.g. as already indicated above, the system already implements a module/algorithm that simulates the functions of a weapons pod; wherein the weapons pod incorporates a visual sensor—such as IR camera/sensor—that detects real atmospheric obscuration.  For instance, the system receives, via a camera on the weapons pod of the aircraft, Forward Looking Infra-Red (FLIR) image of a real ground target; and thereby generates a simulated FLIR image that includes 
the real target and a virtual target; and wherein—based on data gathered regarding the real atmospheric obscuration—the system displays: a scenario where the target(s) is visible; a scenario where the target(s) is hidden—not visible—due to a cloud; a scenario where a real and/or virtual target(s) is distorted due to weather conditions, etc.. Accordingly, the system 
already determines an interference of the virtual representation of the real atmospheric obscuration on a tracking of an AIM-9 missile from the physical vehicle to a virtual target in the simulation training environment, as claimed above).
Livneh does not explicitly describe the use of a depth map generated by a depth sensing visual sensor.
However, Suddreth already teaches a physical aircraft that implements a sensor system, and wherein the sensor system comprises various types of sensors, including LIDAR devices, etc., and thereby the system provides the pilot with various detected conditions during flight ([0015] to [0018], [0024], [0026]).      
It is understood that LIDAR is a depth sensor since it detects, for example, the depth of cloud, etc.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Livneh in view of Suddreth; for example, by incorporating one or more additional sensing devices (e.g. a LIDAR sensor), wherein the system further utilizes data from such sensor(s) for determining the effects of one or more conditions; such as the effect of dense cloud and/or rain on the visibility of a target, etc., in order to provide the pilot with a more precise data regarding the potential to track or miss the target, so that the pilot would take one or more appropriate measures to increase his/her chance of success.  
Livneh in view of Suddreth teaches the claimed limitations as discussed above. Livneh further teaches:  


e.g. one or more targets are already incorporated; such as: a real target, a virtual target, a combination of a real target and a virtual target, etc.), 
Regarding claim 16, responsive to a line of sight from the physical vehicle for the seeker model to the virtual target being obscured, tracking the virtual target in the simulation training environment but not displaying the virtual target in the simulation training environment; and responsive to the line of sight from the physical vehicle for the seeker model to the virtual target being visible, tracking and displaying the virtual target in the simulation training environment ([0054], [0092], [0094]: e.g. as already discussed per claim 14, the system receives—via a camera on the weapons pod of the aircraft—Forward Looking Infra-Red (FLIR) image of a real ground target, and thereby generates a simulated FLIR image that includes the real target and a virtual target, etc.; and wherein such scenario is further updated based on data gathered regarding the real atmospheric conditions, such as: a scenario where the target(s) is visible; a scenario where the target(s) is hidden—not visible—due to a cloud while it is still being detected, etc. Accordingly, the system: (i) tracks the virtual target in the simulation environment, but does not display the virtual target, responsive to a line of sight from the physical vehicle for the seeker model to the target being obscured; (ii) tracks and displays the virtual target in the simulation training environment in response to the line of sight from the physical vehicle for the infrared seeking missile to the virtual target being visible), 
Regarding claim 17, using a visibility of the virtual target along line of sight from the seeker model to the virtual target, the tangible data processing system determining a  degradation by the real atmospheric obscuration to a solution of the virtual target; and 
e.g. as already discussed per claim 14 above, the system receives—via a camera on the weapons pod of the aircraft—Forward Looking Infra-Red (FLIR) image of a real ground target, and thereby generates a simulated FLIR image that includes the real target and a virtual target, etc.; and wherein such scenario is further updated based on data gathered regarding the real atmospheric conditions, such as: a scenario where the target(s) is hidden—not visible—due to a cloud; a scenario where a real and/or virtual target(s) is distorted due to weather conditions, etc. Accordingly, the system determines, using a visibility of the virtual target along line of sight from the seeker model to the target, a  degradation by the real atmospheric obscuration to a solution of the virtual target; and thereby applies the degradation to the solution of the virtual target in the simulation training environment),
Regarding claim 18, receiving, by the tangible data processing system, weather information pertinent to a location in which the physical vehicle is operating; and providing the weather information to the simulation training environment as part of the real atmospheric obscuration data ([0039], [0040], [0092]: e.g. the system already receives various environmental data, including weather conditions, from various sources; such as meteorological stations, sensors of the aircraft, etc., and thereby the system updates the training scenario accordingly. The above indicates that the system already receives weather information pertinent to a location in which the physical vehicle is operating, and thereby provides the weather information to the simulation training environment as part of the real atmospheric obscuration data).


Livneh teaches the following claimed limitations: a method of simulating targets and replacing a heat-seeking air-to-air inert missile targeting for a physical aircraft configured with a physical sensor system, the method comprising: operating the physical aircraft in a live, virtual, constructive training system; measuring, using the physical sensor system comprising a visual sensor, a real atmospheric obscuration to generate atmospheric obscuration data ([0024], [0026], [0039], [0054], [0092]: e.g. a system for training an operator of a vehicle, including a pilot operating an aircraft, wherein the system involves a physical aircraft—such as McDonnell Douglas F-15 Eagle—that incorporates various modules, including a module/algorithm for simulating the functions of a weapons pod, wherein the weapons pod incorporates a visual sensor—such as IR camera/sensor—that detects/measures one or more real atmospheric obscuration [such as clouds, rain, etc.]; and thereby the system generates a training environment that combines real and virtual entities/targets. Livneh  does not necessarily indicate that the above arrangement is limited merely to a a heat-seeking air-to-air inert missile; and therefore, it is considered to replace a a heat-seeking air-to-air inert missile); tracking a target in a virtual environment generated by a processor in communication with the physical aircraft; determining, by the processor using: the atmospheric obscuration data, the live, virtual, constructive system comprising a seeker model replacing the heat-seeking air-to-air inert missile, and an obscuration function, an interference of a virtual representation of the real atmospheric obscuration on a tracking by a heat-seeking air-to-air missile from the physical aircraft to the target in the virtual environment ([0039], [0054] to [0056], [0086], [0092], [0094]: e.g. as already indicated above, the system already implements a module/algorithm that simulates the functions of a weapons pod; wherein the weapons pod 
incorporates a visual sensor—such as IR camera/sensor—that detects real atmospheric obscuration. For instance, the system receives, via a camera on the weapons pod of the aircraft, Forward Looking Infra-Red (FLIR) image of a real ground target; and thereby generates a simulated FLIR image that includes the real target and a virtual target; and wherein—based on data gathered regarding the real atmospheric obscuration—the system displays: a scenario where the target(s) is visible; a scenario where the target(s) is hidden—not visible—due to a cloud; a scenario where a real and/or virtual target(s) is distorted due to weather conditions, etc.. Accordingly, the system already determines an interference of a virtual representation of the real atmospheric obscuration on a tracking by a heat-seeking air-to-air missile from the physical aircraft to the target in the virtual environment, as claimed above).
Livneh does not explicitly describe the use of a depth map generated by a depth sensing visual sensor.
However, Suddreth already teaches a physical aircraft that implements a sensor system, and wherein the sensor system comprises various types of sensors, including LIDAR devices, etc., and thereby the system provides the pilot with various detected conditions during flight ([0015] to [0018], [0024], [0026]).      
It is understood that LIDAR is a depth sensor since it detects, for example, the depth of cloud, etc.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Livneh in view of Suddreth; for example, by incorporating one or more additional sensing devices (e.g. a LIDAR sensor), wherein the system further utilizes data from such sensor(s) for determining the effects of one or more conditions; such as 

	Regarding claim 20, Livneh in view of Suddreth teaches the claimed limitations as discussed above.
Livneh further teaches, the target being a virtual target; determining, using the atmospheric obscuration data, whether the infrared seeking missile connected to the physical aircraft has a firing solution on the virtual target; and responsive to a firing solution on the virtual target for the infrared seeking missile connected to the physical aircraft, simulating launch of the missile ([0054], [0055], [0092], [0094] to [0099]: e.g. besides detecting one or more real atmospheric conditions [i.e. the position of clouds, the positon of the sun, etc.], the system tracks one or more real targets and virtual targets. For instance, the system receives, via a camera on the weapons pod of the aircraft, Forward Looking Infra-Red (FLIR) image of a real ground target; and thereby generates a simulated FLIR image that includes the real target and a virtual target; and wherein—based on data gathered regarding the real atmospheric condition(s)—the above scenario is further updated; such as: a scenario where the target(s) is visible, etc. Furthermore, the system implements a weapon interface that allows the pilot to launch the virtual missile towards the target; and thereby the system generates a relevant scenario(s) that reflects the launching of the virtual missile—such as, terminating a virtual target that was annihilated by the virtual missile that the pilot has fired, etc. Accordingly, the system determines, using the atmospheric obscuration data, whether the infrared seeking missile connected to the physical aircraft has a firing solution on the target; and wherein, responsive to a firing solution on the target for the infrared seeking missile connected to the physical aircraft, simulating launch of the missile). 
Response to Arguments.
6.	Applicant’s arguments have been fully considered (i.e. the response filed on 11/09/2020). However, the arguments are not persuasive. Applicant argues:
The Office Action asserts that claims 1-7 and 11-20 are anticipated by Livneh 2014/0322674 . . . 
Livneh does not identically show at least "a live, virtual, constructive system," as recited in previously presented claim 1, and similarly recited in previously presented claims 14 and 19. 
The Application as-filed assigns specific definitions to virtual and constructive. The use of the term virtual in Livneh does not read on the term virtual as defined by the specification. Livneh notes that its "virtual targets" are controlled "according to a set of if-than rules." Livneh, at [0008]. In contrast, a virtual target as recited in the specification refers not to a computer logic controlled target, but instead by "a human-controlled" simulation - a pilot operating in a target simulator linked into the training system. Application as-filed at [0002]. The specification distinguishes a virtual target from a "computer-controlled simulation" target that is "a constructive target." Id. Thus, Livneh does not identically show "a live, virtual, constructive system," as recited in previously presented claim 1 and similarly recited in previously presented claims 14 and 19.
Hence, Livneh fails to anticipate the claims. Accordingly, claims 1-7 and 11-20 are in proper condition for allowance. 
Nevertheless, for reasons other than patentability, Applicant has amended the claims. No new matter is added . . . 
Hence, Livneh fails to anticipate the claims as currently amended. Accordingly, claims 1-7 and 11-20, as currently amended at least via amendment to claims 1, 14, and 18, are in proper condition for allowance . . . 
The Office Action asserts claims 8-10 are obvious under 35 U.S.C. § 103(a) over Livneh in view of Suddreth, U.S. Patent Application Publication 2010/0113149. Applicant traverses the rejections at least on the grounds that the cited combination, considered as a whole, fails to disclose all the features of the claims . . .  
As shown above, Livneh fails to disclose all the features of claim 1, upon which claims 8-10 depend. Suddreth teaching a use of LID AR does not overcome the failure Livneh to disclose all the features of claim 1. 
Therefore, for at least the reasons shown above, the cited combination, considered as a whole, does not disclose all the features of previously presented claim 1, and thus of each claim dependent thereon . . .  
Therefore, for at least the reasons shown above, the cited combination, considered as a whole, does not support a prima facie obviousness rejection against currently amended claim 1, and thus each claim dependent thereon . . .

	However, the Office disagrees with the above arguments at least for the following reasons: 
Firstly, as quite evident from the previous office-action, Livneh does teach every elements of previously presented claims 1, 14 and 19. In addition, regarding the above claims, Applicant’s previous argument fails to identify a structural and/or a functional element (if any) that Livneh is lacking. Consequently, as correctly pointed out in the previous office action, none of the previous claims was patentable over the prior art.
	Secondly, Applicant is attempting to import a limitation(s) from the specification in a further attempt to distinguish the claims from the prior art. For instance, Applicant asserts that “The Application as-filed assigns specific definitions to virtual and constructive . . .  a virtual target as recited in the specification refers not to a computer logic controlled target, but instead by ‘a human-controlled’ simulation — a pilot operating in a target simulator linked into the training system. Application as-filed at [0002]. The specification distinguishes a virtual target from a ‘computer-controlled simulation’ target that is ‘a constructive target.’ Id.” (emphasis added).
	However, claims are given their broadest reasonable interpretation (BRI), in light of the specification, without necessarily importing a limitation(s) from the specification. In the instant case, none of the claims positively recites that the “virtual target” is specific to “a human controlled simulation representing an entity”. Moreover, the reasonable interpretation of the term “virtual target” is not specific to “a human controlled simulation representing an entity”. 
Thus, unlike Applicant’s assertion, the Office is not necessarily required to import the above narrow limitation from the specification in order to construe the claimed limitation “virtual target”. Particularly, such interpretation is not mandatory unless the claims positively recite that the “virtual target” is “a human controlled simulation representing an entity”. 
not appearing in the claim cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993).
The above observations demonstrate that Applicant’s arguments directed to the prior art are not persuasive. 
Applicant has also listed the limitations recited according to the current claim 1 (see pages 8 and 10 of the current argument). However, except for the elements discussed above, there appears to be no specific argument directed to the additional limitations recited in the claim.    
Thirdly, the current amendment is also not sufficient to overcome the prior art.  Particularly, the current claims are obvious over the prior art (see above the Office’s analysis presented under section §103).
Thus, at least for the reasons discussed above, the Office concludes that the current claims are unpatentable over the prior art.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715